Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

\


DETAILED ACTION
	Applicant has elected Species 3 with traverse in the reply filed on 10/29/2019.  Claims 1-9, 11-22 are currently pending in this application.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIRAI (2016/0304161) in view of YAMAGUCHI2 (2012/0083371).

Regarding Claim 20, SHIRAI teaches A fluid damper for a bicycle chain tensioner, the fluid damper comprising: a housing couplable to a first portion of a bicycle, the housing defining a fluid cavity (66) therein including a damping chamber and a return chamber, the fluid cavity containing a volume of fluid; a rotational shaft (68) comprising: a first axial end and a second axial end, the rotational shaft supported at the first axial end for rotation about a first rotation axis; and a vane (80) radially extending from the rotational shaft (68) at the first axial end and movable within the fluid cavity about the first rotation axis to define a vane sweep region and dividing the fluid cavity into the damping chamber and the return chamber on opposite sides of the vane; and a guide wheel (58) configured to rotatably interact with a bicycle chain, the guide wheel (58) having a second rotation axis, wherein the second rotation axis intersects the vane sweep region area.
SHIRAI does not teach a first guide fixing member and a second guide fixing member configured to affix a chain guide assembly to the rotational shaft.
YAMAGUCHI2 teaches a first guide fixing member (186) and a second guide fixing member (182) configured to affix a chain guide assembly (190)(194) to the rotational shaft (170), wherein the second guide fixing member (182) is configured to facilitate removal or replacement of a second guide member (190) or the guide wheel (198) without removal of the second guide fixing member (182).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley assembly in SHIRAI such that it has the configuration in YAMAGUCHI2 so the derailleur pulley can be placed on the same axis 

Regarding Claim 21, SHIRAI as modified teaches wherein the first rotation axis and the second rotation axis are the same (Fig. 5).

Regarding Claim 22, SHIRAI as modified teaches wherein the guide wheel (198) is axially attached to the second axial end of the rotational shaft (68) with the first guide fixing member (186).



Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIRAI (2016/0304161) in view of YAMAGUCHI2 (2012/0083371) and further in view of TURNER (2007/0219029).

Regarding Claim 21, SHIRAI as modified teaches wherein the first rotation axis and the second rotation axis are the same.
TURNER teaches wherein the first rotation axis and the second rotation axis are the same (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley assembly in SHIRAI such that it has the configuration in TURNER so the derailleur is more suitable for a given rear sprocket set.  

Regarding Claim 22, SHIRAI as modified teaches wherein the guide wheel (TURNER 225) is axially attached to the second axial end of the rotational shaft (TURNER 245) with a guide fixing member (TURNER 240).





Allowable Subject Matter
Claims 1-9, 11-19 are allowed.
The prior art does not teach or suggest a bicycle rear derailleur comprising: a base member mountable to a bicycle frame; a movable member movably coupled to the base member; a chain guide assembly rotatably connected to the movable member for rotation about a rotational axis, the chain guide assembly including a first guide member and a second guide member; a guide wheel rotatable about the rotational axis; a biasing element configured and arranged to bias the chain guide assembly for rotation in a first rotational direction about the rotational axis with respect to the movable member; a fluid damper comprising a fluid cavity containing a volume of fluid, the fluid damper disposed at a connection of the chain guide assembly and the movable member and comprising a shaft rotatable about the rotational axis and configured to apply a damping force to the chain guide assembly when the chain guide assembly rotates in a second rotational direction opposite to the first rotational direction; the first 

The prior art does not teach or suggest A bicycle rear derailleur, comprising: a base member mountable to a bicycle frame; a movable member movably coupled to the base member, the movable member comprising a fluid cavity configured to contain a volume of fluid; a closure mechanism configured to create a seal along a wall of the fluid cavity; a shaft configured to create a seal with an opening of the closure mechanism; a torque carrier, the torque carrier surrounding the shaft; a vane disposed on the shaft and configured to interact with the volume of fluid; a bias device configured to bias the shaft in a first rotational direction; a first guide member rotationally fixed to the shaft by a torque carrier, disposed between the movable member and a freely rotatable guide wheel; a second guide member rotationally fixed to the first guide member such that the guide wheel is disposed between the first and second guide members; and a first guide fixing member configured to affix the second guide member to the shaft, the first guide fixing member contacting both the second guide member and the shaft, and a second guide fixing member configured to fix the first guide member to the shaft in Claim 11.



Response to Arguments
Applicant’s arguments with respect to claims 20-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argues that the prior art does not teach the amendments to claim 20 (Remarks pg.  10 para. 4)
YAMAGUCHI2 teaches wherein the second guide fixing member (182) is configured to facilitate removal or replacement of a second guide member (190) or the guide wheel (198) without removal of the second guide fixing member (182).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley assembly in SHIRAI such that it has the configuration in YAMAGUCHI2 so the derailleur pulley can be placed on the same axis as the pivot shaft while only requiring one chain guide side to be removed for servicing or replacing the outer chain guide or pulleys.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HENRY Y. LIU
Examiner
Art Unit 3654


/HENRY Y LIU/Primary Examiner, Art Unit 3654